Case 1:20-cv-03546-PAB Document 9 Filed 12/02/20 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-03546-PAB

PHILIP CUTLER,

       Plaintiff,

v.

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA,

       Defendant.


                                ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant’s Notice of Removal

[Docket No. 1]. Defendant asserts that the Court has jurisdiction pursuant to 28 U.S.C.

§ 1332. Docket No. 1 at 2, ¶ 5.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & Cty. of Denver , 628 F.2d

1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court may

not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427 F.3d

1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of jurisdiction on

their own, regardless of parties’ apparent acquiescence. First, it is the Court’s duty to

do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). Second,

regarding subject matter jurisdiction, “the consent of the parties is irrelevant, principles

of estoppel do not apply, and a party does not waive the requirement by failing to
Case 1:20-cv-03546-PAB Document 9 Filed 12/02/20 USDC Colorado Page 2 of 4




challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 702 (1982) (citations omitted). Finally, delay in addressing the issue only

compounds the problem if, despite much time and expense having been dedicated to

the case, a lack of jurisdiction causes it to be dismissed. See U.S. Fire Ins. Co. v.

Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL 2338116, at *3 (D. Colo.

July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 5. Pursuant to that section, “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a). “For purposes of federal diversity jurisdiction,

an individual’s state citizenship is equivalent to domicile.” Smith v. Cummings, 445 F.3d

1254, 1259 (10th Cir. 2006). “To establish domicile in a particular state, a person must

be physically present in the state and intend to remain there.” Id. at 1260. The facts

presently alleged are insufficient to establish plaintiff’s citizenship.

       The notice of removal asserts that plaintiff “has been domiciled in Washington

since at least May 2020.” Docket No. 1 at 2, ¶ 6. However, this assertion is based on

the state court complaint, which alleges that plaintiff is a “resident of Camano Island,

Washington,” Docket No. 1-6 at 1, ¶ 1, and property records that state that plaintiff

purchased a house in Washington in May 2020. See Docket No. 1-11. Residency is



                                               2
Case 1:20-cv-03546-PAB Document 9 Filed 12/02/20 USDC Colorado Page 3 of 4




not synonymous with domicile, see Miss. Band of Choctaw Indians v. Holyfield, 490

U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one

can reside in one place but be domiciled in another.”) (citations omitted)), and only the

latter is determinative of a party’s citizenship. See Whitelock v. Leatherman, 460 F.2d

507, 514 (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with

‘citizenship’ for the purposes of establishing diversity.”). Given that the only evidence of

domicile is residency, the short length of time since plaintiff purchased the house in

Washington is insufficient to demonstrate that plaintiff is domiciled in Washington and

thus a citizen of Washington. See Dumas v. Warner Literary Grp., LLC, No.

16-cv-00518-RM-NYW, 2016 WL 10879185, at *2 (D. Colo. Apr. 29, 2016) (stating that

courts consider a number of factors in determining a party’s citizenship, including “voter

registration and voting practices; . . . location of brokerage and bank accounts;

membership in unions, fraternal organizations, churches, clubs, and other associations;

. . . [and] payment of taxes”).

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of plaintiff and whether the Court has jurisdiction, see United States ex

rel. General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir.

1995) (“The party seeking the exercise of jurisdiction in his favor must allege in his

pleading the facts essential to show jurisdiction.” (quotations omitted)), it is




                                              3
Case 1:20-cv-03546-PAB Document 9 Filed 12/02/20 USDC Colorado Page 4 of 4




       ORDERED that, on or before December 16, 2020, defendant shall show cause

why this case should not be remanded due to the Court’s lack of subject matter

jurisdiction.



       DATED December 2, 2020.

                                       BY THE COURT:



                                       PHILIP A. BRIMMER
                                       Chief United States District Judge




                                          4
